Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in responsive to amendment filed on 1/7/22. Claims 51-78 are pending.
Response to Amendment
Claims 1-50 are cancelled. Claims 51-52, 58-59, 65-66, 72-73 are amended. Claims 51-78 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 51-78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 2002/0013784) in view of Leem (US 7,044,741) and in view of Qureshey (US 2002/0002039), in further view of Pence et al. (US 2003/0115069 A1).

With respect to claims 51, 58, 65 and 72:
Swanson discloses a cellular client electronic device for, when the cellular client electronic device is in operation, wirelessly communicating with a remote server system via an Internet network, the cellular client electronic device comprising (“As also depicted in FIG. 1, a user having a 2.5 G or 3 G cell phone 64 can link to the service provider 36 over the Internet 30. As depicted in FIG. 1, an ASIC 65 is provided in the cell phone 64 to permit the cell phone to obtain authorization from the service provider 36 to access the user's files” [0028]):
an antenna assembly for use, at least in part, in wireless communication with the remote server system via the Internet network, when the cellular client electronic device is in the operation (“The audio data file is transferred from the service provider server to a data transmitting device and wirelessly transmitted to a data receiving and playback device.”, [0009]);
a display subsystem (“The method of claim 12 wherein said output device is the display of a cellular phone.”, Claim 22)
a processor (“It is envisioned that a single ASIC package may provided for operation in each of the gateway 58, NBS/PC 48, playback station 52, headset 66, and cellular telephone 64. The ASIC contains the following circuitry the design of which is well understood: Bluetooth transceiver, voice recognition, 
storage to store, at least in part, client application instructions executed, at least in part, by the processor, the client application instructions (“The electronically eraseable programmable read only memory (EEPROM) 82 is provided as the storage device for the speech recognition engine as well as other updateable data. Examples the data that may be stored in the EEPROM 82 include preprogrammed vocabulary for use in connection with the speech recognition engine, speaker dependent learned vocabulary, digitally recorded playlist names for music files, and indices for playlists and learned vocabulary.”, [0037]), when executed, at least in part, by the processor resulting, at least in part, in the cellular client electronic device being configured for performance of operations comprising:
at least in part, via a user interface of the cellular client electronic device, at least one user input that requests (“FIG. 5 is a flowchart representing signals exchanged between the provider software agent, the gateway or network base station, and a stereo headset or playback station when a request is made by a subscriber to listen to an audio channel in the system of FIG. 1”, [0017]), at least in part, accessing of a media playlist stored, at least in part, in the cellular client electronic device and/or in the remote server system (“a method is provided for transmitting and playing audio data files by accessing categorization data for a plurality of audio data files from a service provider server. The categorization data is output through an output device and an audio data file is selected to be 
displaying, at least in part, via the display subsystem, the media playlist (“output device is the display of a cellular phone.”, Claim 22, and “the present invention which provides in one aspect a system for transmitting audio data files which includes a service provider server for storing a number of audio data files and categorization data for the audio data files. A data transmitting device is provided which includes circuitry for accessing the service provider server to obtain an audio data file and said categorization data, and circuitry for wirelessly transmitting said audio data and categorization data. A data receiving and playback device is also provided which includes circuitry for wirelessly receiving the audio data file and the categorization data from the data transmitting device, and circuitry for outputting the categorization data and for decoding the audio data file to be broadcast in full stereo and audio fidelity.”, [0008]); and receiving, at least in part, via the user interface, at least one additional user input that requests playing, at least in part, of the media playlist, the playing, at least in part, of the media playlist being capable of being based, at least in part, upon: at least one media stream to be received, at least in part, from the remote server system via the Internet network, for use in the playing of the media playlist, the at least one media stream to correspond, at least in part, to the another media data item (“If only a portion of the audio files in the library are to be included on the play list the service provider will transfer the names of the audio files of the selected genre and the number of tracks of the genre in the library to the elastic 
Swanson discloses a playback device for wirelessly transmitting and receiving audio data files by accessing service provider server but does not explicitly disclose providing configuration-related information to a device application to be executed by the cellular client electronic device.
However, Leem teaches the remote server system is to receive configuration-related information generated via an application to be executed by a computer, the configuration-related information to be provided, via the wireless communication, from the remote server system to a device application to be executed by the cellular client electronic device, the configuration-related information to be used in remotely configuring, at least in part, the cellular client electronic device for use with the remote server system (“The user may be provided with specific content by choosing the desired content-providing web documents in the above content DB menu home pages that are classified according to categories. As shown in FIG. 1b, the content DB menu page in 
Therefore it would have been obvious to one of ordinary skill in the art, at the time of invention to have combined the playback device for wirelessly transmitting and receiving audio data files by accessing service provider server as disclosed by Swanson with Leem’s system for providing configure related information to be executed by the cellular client electronic device, with the motivation to provide a system that is capable of providing a suitable, user friendly display of playlist to the user in a system where the cell phone functionality will be provided by remote configuration, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Neither Swanson nor Leem explicitly teach displaying, at least in part, via the display subsystem, at least one icon in association with the another media data item and the media playlist, the at least one icon being to indicate that the another media data item is remotely stored, at least in part, at the remote server system instead of being stored, at least in part, in the storage. However, Qureshey teaches an network enabled audio device displaying, at least in part, via the display subsystem, at least one icon in association with the another media data item and the media playlist, the at least one icon being to indicate that the another media data item is remotely stored, at least in part, at the remote server system instead of being stored, at least in part, in the storage (Figure 19C, “At decision block 1990, if songs need to be downloaded, the server site IPAN 1433 checks its records to see if the device 1520 has all the necessary songs on the list of remaining songs to complete the playlist formation. If the device 1520 has none or some but not all of the necessary songs, the process advances to a process block 1950. At the process block 1950, the necessary songs that are not present on the device 1520 are catalogued in the new playlist with empty cone icons next to those songs. Optionally, the icon can be a symbol other than an empty cone. The playlist is not yet completely formed and will have additions of songs that are present on the device 1520 at a later point in the process.”). Therefore it would have been obvious to one of ordinary skill in the art, at the time of invention to have combined the teachings of Qureshey with the inventions of Swanson and Leem because as Qureshey suggests the displayed icon for media items that are remotely stored allows the user to determine if they would 

However, Swanson- Leem- Qureshey does not explicitly disclose the media data item that is to be stored, at least in part, in the storage, is (1) associated with a subscription, (2) to be downloaded to the storage from the remote server system prior to being played by the cellular client electronic device, and (3) to be permitted to be played at the cellular client electronic device only while the subscription exists.
In an analogous art, Pence explicitly teaches the media data item that is to be stored, at least in part, in the storage, is (1) associated with a subscription (The user can request specific content and retrieve the content on any computer and/or processor-enabled device anywhere there is a connection to the Internet. Users may purchase the content over the Internet using subscription management systems which control and track the content being delivered; Conventional subscription management methods allow users to rent digital content as part of a recurring subscription fee. The subscription method allows a user to pay a set fee and access (e.g., download or stream) a predefined amount of content for that fee over a set period of time. The fee is charged regardless of whether the user downloads no content or if the user downloads the maximum amount of content allowed during that period) (Pence, ¶ 0002-0004, 0030-0031), (2) to be downloaded to the storage from the remote server system prior to being played by the cellular client electronic device (The invention allows a user to log on to a subscription service and download the content he or she requests and have that content available for a set period of time. The Client can access each of the servers individually or can access the content provider's Web Server and the Web Server can interface with each of the individual servers to provide the needed functionality. Regardless of how the servers are interfaced and accessed, the information contained on the servers can be shared between the servers and the Client to allow for the proper licensing to be created and enforced) (Pence, ¶ 0002-0004, 0016-0017, 0030-0031), and (3) to be permitted to be played at the cellular client electronic device only while the subscription exists (In the case of subscription purchase of content, there is an essential need for a method and apparatus that is capable of tracking and disabling the content downloaded on to a user's computer once a user terminates the subscription) (Pence, ¶ 0002-0004, 0007, 0016-0017, 0030-0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement Pence’s teachings into Swanson- Leem- Qureshey teaching of the media data item that is to be stored, at least in part, in the storage, is (1) associated with a subscription, (2) to be downloaded to the storage from the remote server system prior to being played by the cellular client electronic device, and (3) to be permitted to be played at the cellular client electronic device only while the subscription exists. This combination would provide allows user to access the downloaded multimedia content uninterruptedly and prevents copying of the downloaded content, by transparent renewal of parameters in license file .

With respect to claims 52, 59, 66 and 73:
Swanson discloses the storage comprises flash storage; the cellular client electronic device also is configured to execute, when the cellular client electronic device is in the operation, an operating system; and the media data item and the another media data item comprise media tracks (“As also depicted in FIG. 1, a user having a 2.5 G or 3 G cell phone 64 can link to the service provider 36 over the Internet 30. As depicted in FIG. 1, an ASIC 65 is provided in the cell phone 64 to permit the cell phone to obtain authorization from the service provider 36 to access the user's files. A headset 66 is also provided with a similar ASIC 68 to permit the headset to communicate 70 with the ASIC 65 of the cell phone 64. It is envisioned that in the preferred embodiment of at least the cell phone, the functionality provided by the ASIC 65 will be provided by software stored in the existing memory of the phone.”, [0028]).

With respect to claims 53, 60, 67 and 74:
Swanson discloses the cellular client electronic device is configured to wirelessly receive, when the cellular client electronic device is in the operation, at least one portion of the at least one media stream from the remote server system only while an active communication connection exists between the cellular client electronic device and the remote server system, the at least one portion of the at least one media stream to be stored temporarily in the storage (“A data transmitting device is provided which includes circuitry for accessing the service provider server to obtain an audio data file and said categorization data, and circuitry for wirelessly transmitting said audio data and categorization data. A data receiving and playback device is also provided which includes circuitry for wirelessly receiving the audio data file and the categorization data 

With respect to claims 54, 61, 68 and 75:
Swanson discloses the cellular client electronic device is configured to display, when the cellular client electronic device is in the operation, via the display subsystem, respective icons in association with respective media data items in the media playlist; and the respective icons are to indicate whether the respective media data items are stored in the remote server system or in the cellular client electronic device (“output device is the display of a cellular phone.”, Claim 22).

With respect to claims 55, 62, 69 and 76:
Swanson discloses the media playlist is configurable to be associated with at least one user selected genre, the at least one user selected genre being at least one of a plurality possible genres; and the remote server system is configured to store: respective users’ musical preference data; metadata associated with the media data items of the media playlist; and listening trend data (“The process of creating a play list will now be described in connection with FIGS. 10A and 10B. Following the serial number check procedure 252, a command will be sent from the service provider 36 triggering a library query message 340 at the headset 66. In response, the headset 66 will provide a message to the user to select whether to search by artist or genre 342. If the user elects to search by genre 344 by saying "genre" into the microphone 72, the service provider 36 will then issue a command to identify the genre 346. In response to 

With respect to claims 56, 63, 70 and 77:
Swanson discloses the cellular client electronic device comprises: a cellular telephone; personal data assistant device; and/or wireless email device (“As also depicted in FIG. 1, a user having a 2.5 G or 3 G cell phone 64 can link to the service provider 36 over the Internet 30. As depicted in FIG. 1, an ASIC 65 is provided in the cell phone 64 to permit the cell phone to obtain authorization from the service provider 36 to access the user's files. A headset 66 is also provided with a similar ASIC 68 to permit the headset to communicate 70 with the ASIC 65 of the cell phone 64. It is envisioned that in the preferred embodiment of at least the cell phone, the functionality provided by the ASIC 65 will be provided by software stored in the existing memory of the phone.”, [0028])

With respect to claims 57, 64, 71 and 78:
The combination of Swanson- Leem- Qureshey-Pence teaches a network enables device interacting with a remote server and configured to display playlist to the device user but the combination does not teach the type of dislay the user device has. However, Qureshey teaches the display subsystem comprises a liquid crystal display or 
Therefor it would have been obvious to one of ordinary skill in the art, at the time of invention to have combined the playback device for wirelessly transmitting and receiving audio data files by accessing service provider server as disclosed by Swanson- Leem- Pence system for providing configure related information to be executed by the cellular client electronic device with the type of display being a liquid crystal display as taught by Qureshey, with the motivation to provide a system that is capable of providing a suitable, user friendly display of playlist to the user in a system where the cell phone functionality will be provided by remote configuration, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Response to Arguments

Response to 103 rejections applicant’s amendments to the claim change the scope. Therefore, amended claims necessitated new ground(s) of rejections presented in this office action in view of Pence et al. (US 2003/0115069 A1), have been introduced to address amended. Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
2/16/22